Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
1.	Claims 2-21 are pending in this application.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10673892. Although the claims at issue are not identical, they are not patentably distinct from each other because due to there is no difference of a ‘content item’ from a ‘sponsored content item.’ Both are a ‘content item.’ 

Instant Application 16/857018
U. S. Patent 10673892
Claim 2
A computer-implemented method comprising: 

simulating, by one or more processors, selection of a content item that is linked to a landing page; 

evaluating, by the one or more processors, one or more additional pages that differ from the landing page and that are in a redirect chain followed in response to the simulated selection of the content item for characteristics of malware; 

flagging, by the one or more processors, the content item as malware when the evaluating detects malware in the one or more additional pages that are in the redirect chain; and 

preventing, by the one or more processors, the content item from being served while the content item is flagged as malware.

Claim 1



simulating selection of the sponsored content item that is linked to the landing page

evaluating one or more additional pages that differ from the landing page and that are in a redirect chain followed in response to the simulated selection of the sponsored content item for characteristics of malware;


flagging, by the one or more processors, the sponsored content item as malware when the different malware detection process detects malware in the one or more additional pages that are in the redirect chain;

preventing, by the one or more processors, the sponsored content item from being served while the sponsored content item is flagged as malware.
Claim 4
wherein simulating selection of a content item comprises simulating the selection using a virtual machine.

Claim 3
wherein simulating selection of the sponsored content item comprises simulating the selection using a virtual machine,
Claim 5

monitor usage of system files by the sponsored content item; and monitor processes created by the sponsored content item.

Claim 3

monitor usage of system files by the sponsored content item; and monitor processes created by the sponsored content item.




Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims mention the term, ‘virtual machine.’ This term is not defined within the specification and can have a plurality of meanings. 
Correction is required. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-3, 6-8, 10, 13-17 and 20-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wang (‘Strider Search Ranger: Towards an Autonomic Anti-Spam Search Engine’, referred to as Wang)

Claim 2
Wang discloses A computer-implemented method comprising: simulating, by one or more processors, selection of a content item that is linked to a landing page (Wang, p4; 3.1.2. SearchMonkeys: Search, Scan, and Analyze Given a set of search terms, SearchMonkeys perform a query for each to retrieve the top-N search results, compile a list of unique URLs, and launch a full-fledged browser to visit each URL (which we call “primary URL”) to ensure that spam analysis is applied to the traffic that leads to the true user-seen content.); evaluating, by the one or more processors, one or more additional pages (Wang, p5; 3.1.3. Spam Verifier For each group of spam-URL suspects produced by the SearchMonkeys, the spam verifier extracts a sample set, performs seven types of analyses on each URL to gather evidence of spamming behavior, and computes an average spam score for the group.); flagging, by the one or more processors, the content item as malware when the evaluating detects malware in the one or more additional pages that are in the redirect chain (Wang, p6; In particular, web forums that contain multiple spammer-targeted keywords across unrelated categories (such as drugs, handbags, and mp3) and multiple URLs from different spam-heavy domains are very likely spammed forums that should be flagged.); and preventing, by the one or more processors, the content item from being served while the content item is flagged as malware. (Wang, p7-8; This demonstrates the importance of search engine-specific self-monitoring to detect new large-scale spammers who have started to defeat its current anti-spam solution so that proper, engine-specific defense mechanisms can be developed and deployed at an earlier stage to prevent largescale damages to search quality.)

Claim 3
Wang discloses wherein evaluating the one or more additional pages comprises evaluating one or more of iFrame features, URL features, or script features of the one or more pages. (Wang, p2; The example, ‘Around November 2006, this spam URL appeared in the top-10 Google search results for “discount chanel handbag”: http://hometown.aol.com/m1stnah/chanelhandbags.html. It was a doorway that redirects to the well known redirection domain topsearch10.com.”)

Claim 6
Wang discloses evaluating features of the landing page using a first malware detection process (Wang, p4; Examples of evaluating features maps to ‘Based on an extensive study of hundreds of thousands of spam pages, we found that the following five types of similarity analyses are useful for catching large-scale spammers:… Redirection domains:… (2) Final user-seen page content:… (3) Domain WhoIs and IP address information:… (4) Link-query results:… (5) Click-through analysis:); and determining that the landing page is a malware candidate based on the evaluation of the features of the landing page. (Wang, p4; To capture spammers who use a large frame to pull in third-party content without changing the address bar, we include a “most-visible frame” analysis that identifies the frame with the largest size and highlights the redirection domain that is responsible for supplying the content for that frame.)

Claim 7
Wang discloses wherein evaluating the one or more additional pages comprises evaluating the one or more additional pages using an intrusion detection engine that generates intrusion scores for the one or more additional pages. (Wang, p5; For each group of spam-URL suspects produced by the SearchMonkeys, the spam verifier extracts a sample set, performs seven types of analyses on each URL to gather evidence of spamming behavior, and computes an average spam score for the group.)

Claim 8
Wang discloses aggregating intrusion scores for one or more features of the one or more additional pages, wherein flagging the content item as malware is based on the aggregate intrusion scores for the one or more features of the one or more additional pages. (Wang, p5; For each group of spam-URL suspects produced by the SearchMonkeys, the spam verifier extracts a sample set, performs seven types of analyses on each URL to gather evidence of spamming behavior, and computes an average spam score for the group. Groups with scores above a threshold are classified as confirmed spam.)

Claim 10
Wang discloses wherein evaluating the one or more additional pages comprises evaluating one or more of iFrame features, URL features, or script features of the one or more pages. (Wang, p2; The example, ‘Around November 2006, this spam URL appeared in the top-10 Google search results for “discount chanel handbag”: http://hometown.aol.com/m1stnah/chanelhandbags.html. It was a doorway that redirects to the well known redirection domain topsearch10.com.”)

Claim 13
Wang discloses wherein the instructions cause the one or more computers to perform operations further comprising: evaluating features of the landing page using a first malware detection process (Wang, p4; Examples of evaluating features maps to ‘Based on an extensive study of hundreds of thousands of spam pages, we found that the following five types of similarity analyses are useful for catching large-scale spammers:… Redirection domains:… (2) Final user-seen page content:… (3) Domain WhoIs and IP address information:… (4) Link-query results:… (5) Click-through analysis:); and determining that the landing page is a malware candidate based on the evaluation of the features of the landing page. (Wang, p4; To capture spammers who use a large frame to pull in third-party content without changing the address bar, we include a “most-visible frame” analysis that identifies the frame with the largest size and highlights the redirection domain that is responsible for supplying the content for that frame.)

Claim 14
Wang discloses wherein evaluating the one or more additional pages comprises evaluating the one or more additional pages using an intrusion detection engine that generates intrusion scores for the one or more additional pages. (Wang, p5; For each group of spam-URL suspects produced by the SearchMonkeys, the spam verifier extracts a sample set, performs seven types of analyses on each URL to gather evidence of spamming behavior, and computes an average spam score for the group.)

Claim 15
Wang discloses wherein the instructions cause the one or more computers to perform operations further comprising aggregating intrusion scores for one or more features of the one or more additional pages, and wherein flagging the content item as malware is based on the aggregate intrusion scores for the one or more features of the one or more additional pages. (Wang, p5; For each group of spam-URL suspects produced by the SearchMonkeys, the spam verifier extracts a sample set, performs seven types of analyses on each URL to gather evidence of spamming behavior, and computes an average spam score for the group. Groups with scores above a threshold are classified as confirmed spam.)

Claim 16
Wang discloses non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: simulating selection of a content item that is linked to a landing page (Wang, p4; 3.1.2. SearchMonkeys: Search, Scan, and Analyze Given a set of search terms, SearchMonkeys perform a query for each to retrieve the top-N search results, compile a list of unique URLs, and launch a full-fledged browser to visit each URL (which we call “primary URL”) to ensure that spam analysis is applied to the traffic that leads to the true user-seen content.); evaluating one or more additional pages that differ from the landing page and that are in a redirect chain followed in response to the simulated selection of the content item for characteristics of malware (Wang, p5; 3.1.3. Spam Verifier For each group of spam-URL suspects produced by the SearchMonkeys, the spam verifier extracts a sample set, performs seven types of analyses on each URL to gather evidence of spamming behavior, and computes an average spam score for the group. EC: Malware maps to spam.); flagging the content item as malware when the evaluating detects malware in the one or more additional pages that are in the redirect chain (Wang, p6; In particular, web forums that contain multiple spammer-targeted keywords across unrelated categories (such as drugs, handbags, and mp3) and multiple URLs from different spam-heavy domains are very likely spammed forums that should be flagged.); and preventing the content item from being served while the content item is flagged as malware. (Wang, p7-8; This demonstrates the importance of search engine-specific self-monitoring to detect new large-scale spammers who have started to defeat its current anti-spam solution so that proper, engine-specific defense mechanisms can be developed and deployed at an earlier stage to prevent largescale damages to search quality.)

Claim 17
Wang discloses wherein evaluating the one or more additional pages comprises evaluating one or more of iFrame features, URL features, or script features of the one or more pages.  (Wang, p2; The example, ‘Around November 2006, this spam URL appeared in the top-10 Google search results for “discount chanel handbag”: http://hometown.aol.com/m1stnah/chanelhandbags.html. It was a doorway that redirects to the well known redirection domain topsearch10.com.”)

Claim 20
Wang discloses wherein the instructions cause the one or more computers to perform operations further comprising: evaluating features of the landing page using a first malware detection process (Wang, p4; Examples of evaluating features maps to ‘Based on an extensive study of hundreds of thousands of spam pages, we found that the following five types of similarity analyses are useful for catching large-scale spammers:… Redirection domains:… (2) Final user-seen page content:… (3) Domain WhoIs and IP address information:… (4) Link-query results:… (5) Click-through analysis:); and determining that the landing page is a malware candidate based on the evaluation of the features of the landing page. (Wang, p4; To capture spammers who use a large frame to pull in third-party content without changing the address bar, we include a “most-visible frame” analysis that identifies the frame with the largest size and highlights the redirection domain that is responsible for supplying the content for that frame.)

Claim 21
Wang discloses wherein evaluating the one or more additional pages (Wang, p3; The crawler runs continuously visiting new pages as found, and revisiting existing pages based on a schedule determined by the pages’ changefulness and ranking. The crawler retrieves the content of a page for analysis.) comprises evaluating the one or more additional pages using an intrusion detection engine that generates intrusion scores for the one or more additional pages. (Wang, p5; For each group of spam-URL suspects produced by the SearchMonkeys, the spam verifier extracts a sample set, performs seven types of analyses on each URL to gather evidence of spamming behavior, and computes an average spam score for the group.)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 4, 9, 11 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang as applied to claims 2-3, 6-10, 13-17 and 20-21 above, and further in view of Schildt. (‘C# The Complete Reference’, referred to as Schildt)

Claim 4
Wang does not disclose expressly wherein simulating selection of a content item comprises simulating the selection using a virtual machine.
Schildt discloses wherein simulating selection of a content item comprises simulating the selection using a virtual machine. (Schildt, p6; Java achieved portability by translating a program's source code into an intermediate language called bytecode. This bytecode was then executed by the Java Virtual Machine (JVM). Therefore, a Java program could run in any environment for which a JVM was available.) It would have been obvious to one having ordinary skill in the art, having the teachings of Wang and Schildt before him/her at the time of the invention to modify Wang to incorporate the concept of a virtual machine of Schildt. Given the advantage of the invention can be employed on a plurality of platforms, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 9
Wang discloses simulating selection of a content item that is linked to a landing page (Wang, p4; 3.1.2. SearchMonkeys: Search, Scan, and Analyze Given a set of search terms, SearchMonkeys perform a query for each to retrieve the top-N search results, compile a list of unique URLs, and launch a full-fledged browser to visit each URL (which we call “primary URL”) to ensure that spam analysis is applied to the traffic that leads to the true user-seen content.); evaluating one or more additional pages that differ from the landing page and that are in a redirect chain followed in response to the simulated selection of the content item for characteristics of malware (Wang, p5; 3.1.3. Spam Verifier For each group of spam-URL suspects produced by the SearchMonkeys, the spam verifier extracts a sample set, performs seven types of analyses on each URL to gather evidence of spamming behavior, and computes an average spam score for the group. EC: Malware maps to spam.); flagging the content item as malware when the evaluating detects malware in the one or more additional pages that are in the redirect chain (Wang, p6; In particular, web forums that contain multiple spammer-targeted keywords across unrelated categories (such as drugs, handbags, and mp3) and multiple URLs from different spam-heavy domains are very likely spammed forums that should be flagged.);  and preventing the content item from being served while the content item is flagged as malware. (Wang, p7-8; This demonstrates the importance of search engine-specific self-monitoring to detect new large-scale spammers who have started to defeat its current anti-spam solution so that proper, engine-specific defense mechanisms can be developed and deployed at an earlier stage to prevent largescale damages to search quality.)
Wang does not disclose expressly a system comprising: one or more computers; and one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising.
Schildt discloses a system comprising: one or more computers; and one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising. (Schildt, p12; For example, when computers were first invented, programming was done by toggling in the binary machine instructions using the computer's front panel. EC: Computers have storage devices, processors and instructions.) It would have been obvious to one having ordinary skill in the art, having the teachings of Wang and Schildt before him/her at the time of the invention to modify Wang to incorporate computer hardware of Schildt. Given the advantage of the invention can be employed in a real world environment, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11
Wang does not disclose expressly wherein simulating selection of a content item comprises simulating the selection using a virtual machine.
Schildt discloses wherein simulating selection of a content item comprises simulating the selection using a virtual machine. (Schildt, p6; Java achieved portability by translating a program's source code into an intermediate language called bytecode. This bytecode was then executed by the Java Virtual Machine (JVM). Therefore, a Java program could run in any environment for which a JVM was available.) It would have been obvious to one having ordinary skill in the art, having the teachings of Wang and Schildt before him/her at the time of the invention to modify Wang to incorporate the concept of a virtual machine of Schildt. Given the advantage of the invention can be employed on a plurality of platforms, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 18
Wang does not disclose expressly wherein simulating selection of a content item comprises simulating the selection using a virtual machine.
Schildt discloses wherein simulating selection of a content item comprises simulating the selection using a virtual machine. (Schildt, p6; Java achieved portability by translating a program's source code into an intermediate language called bytecode. This bytecode was then executed by the Java Virtual Machine (JVM). Therefore, a Java program could run in any environment for which a JVM was available.) It would have been obvious to one having ordinary skill in the art, having the teachings of Wang and Schildt before him/her at the time of the invention to modify Wang to incorporate the concept of a virtual machine of Schildt. Given the advantage of the invention can be employed on a plurality of platforms, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 5, 12 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang and Schildt as applied to claims 4, 11 and 18  above, and further in view of Pietravalle. (U. S. Patent Publication 20060167948, referred to as Pietravalle)

Claim 5
Wang and Schildt do not disclose expressly wherein the virtual machine is configured to: monitor usage of system files by the sponsored content item; and monitor processes created by the sponsored content item.
Pietravalle discloses wherein the virtual machine is configured to: monitor usage of system files by the sponsored content item; and monitor processes created by the sponsored content item. (Pietravalle, 0008; Our process of detecting computer system malware involves monitoring a computer system's file system for the creation, deletion, modification or renaming of file or files containing a specific extension. These extensions include but are not limited to: .exe, .scr, .dll, .ocx, .hta and others. Monitoring a computer system file system can be achieved using any hardware or software designed to monitor a file system for the creation, deletion, modification or renaming of files. By limiting the monitoring of the creation, deletion, modification or renaming of file or files to the file extension(s) specified, detection of malware can occur.) It would have been obvious to one having ordinary skill in the art, having the teachings of Wang, Schildt and Pietravalle before him/her at the time of the invention to modify Wang and Schildt to incorporate the ability to monitor uses of system files and newly generated processes of Pietravalle. Given the advantage of determining if system file usage or newly created processes can have a harmful effect., one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 12
Wang and Schildt do not disclose expressly wherein the virtual machine is configured to: monitor usage of system files by the sponsored content item; and monitor processes created by the sponsored content item.
Pietravalle discloses wherein the virtual machine is configured to: monitor usage of system files by the sponsored content item; and monitor processes created by the sponsored content item. (Pietravalle, 0008; Our process of detecting computer system malware involves monitoring a computer system's file system for the creation, deletion, modification or renaming of file or files containing a specific extension. These extensions include but are not limited to: .exe, .scr, .dll, .ocx, .hta and others. Monitoring a computer system file system can be achieved using any hardware or software designed to monitor a file system for the creation, deletion, modification or renaming of files. By limiting the monitoring of the creation, deletion, modification or renaming of file or files to the file extension(s) specified, detection of malware can occur.) It would have been obvious to one having ordinary skill in the art, having the teachings of Wang, Schildt and Pietravalle before him/her at the time of the invention to modify Wang and Schildt to incorporate the ability to monitor uses of system files and newly generated processes of Pietravalle. Given the advantage of determining if system file usage or newly created processes can have a harmful effect., one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 19
Wang and Schildt do not disclose expressly wherein the virtual machine is configured to: monitor usage of system files by the sponsored content item; and monitor processes created by the sponsored content item.
Pietravalle discloses wherein the virtual machine is configured to: monitor usage of system files by the sponsored content item; and monitor processes created by the sponsored content item. (Pietravalle, 0008; Our process of detecting computer system malware involves monitoring a computer system's file system for the creation, deletion, modification or renaming of file or files containing a specific extension. These extensions include but are not limited to: .exe, .scr, .dll, .ocx, .hta and others. Monitoring a computer system file system can be achieved using any hardware or software designed to monitor a file system for the creation, deletion, modification or renaming of files. By limiting the monitoring of the creation, deletion, modification or renaming of file or files to the file extension(s) specified, detection of malware can occur.) It would have been obvious to one having ordinary skill in the art, having the teachings of Wang, Schildt and Pietravalle before him/her at the time of the invention to modify Wang and Schildt to incorporate the ability to monitor uses of system files and newly generated processes of Pietravalle. Given the advantage of determining if system file usage or newly created processes can have a harmful effect., one having ordinary skill in the art would have been motivated to make this obvious modification. 

6.	Claims 2-21 are rejected.

Conclusion	
7.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: Independent claims
	-U. S. Patent Publication 20090070873: McAfee
	-U. S. Patent Publication 20090013089: Sullivan

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129